Title: To George Washington from Major General Artemas Ward, 11 July 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 11 July 1776

Agreeable to your Directions I have forwarded all the Arms and Accoutrements fit for use that were in the Hands of the Agents, lately taken from the Scotch Prisoners. The Agents, without my knowledge, parted with part of the Arms; part of them were taken by the Commander of a Connecticut Privateer who assisted in taking the Transports; and some I am told were thrown overboard by the Prisoners, and others were broken; but I have not been able to obtain an exact Return of the Arms taken. I am Your Excellency’s Obedient Humble Servant

Artemas Ward

